Citation Nr: 1618426	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to initial higher disability ratings for bilateral hearing loss, currently rated as noncompensable (0 percent) prior to December 8, 2014, and 20 percent since then.

5.  Entitlement to initial higher disability ratings for posttraumatic stress disorder (PTSD), currently rated as 30 percent prior to July 24, 2012, and 70 percent since then.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1976 to March 1977, on active duty from September 1978 to August 1992, and on active duty from July 1996 to July 1997.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from April 2009, March 2011, and January 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and PTSD and denied the other claims on appeal.

The RO issued another rating decision in January 2014, which increased the disability rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from July 24, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The RO issued another rating decision in January 2015, which increased the disability rating for the bilateral hearing loss to 20 percent.  The 20 percent rating was made retroactively effective from December 8, 2014, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB, 6 Vet. App. at 38-39.

In August 2015, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A transcript of the hearing has been associated with the claims file.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the September 2010 Statement of the Case (SOC), January 2014 SOC, and April 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the record.  However, the Veteran waived the his right to have the AOJ initially consider this evidence in statements dated in August 2015 and March 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the lumbar spine claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The current lumbar spine disorder was not manifested during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and degenerative spinal stenosis is not shown to have manifested within one year from the date of his separation from the military.




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in September 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His personnel records, post-service VA and private treatment records, and some of his STRs have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  

Here, a copy of the Veteran's STRs for his period of active duty from July 1996 to July 1997 could not be located despite several attempts by the AOJ.  The STRs for the Veteran's remaining active military service are of record in the claims file.  A Formal Finding that a complete copy of the STRs was unavailable was issued by the AOJ in April 2008, and the Veteran was informed of this unavailability in a letter dated that same month.  In response, the Veteran did not submit any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in December 2010, the results of which have been included in the claims file for review.  The examination involved a thorough examination of the Veteran.  VA addendum medical opinions were then provided in February 2011 and March 2011 by the December 2010 VA examiner.  The March 2011 VA medical opinion in particular was based upon a review of the Veteran's claims file and was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions (particularly the March 2011 VA medical opinion) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in August 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).
Here, during the hearing, the VLJ correctly noted the issue.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The VLJ and representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including organic diseases of the nervous system, such as degenerative spinal stenosis, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a September 2009 private treatment record, the Veteran was diagnosed with a lumbosacral strain.  A private magnetic resonance imaging (MRI) dated in March 2010 showed degenerative stenosis of the lumbar spine.  On VA examination in December 2010, the Veteran was diagnosed with mechanical low back pain.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the AOJ.  The Veteran has supplemented the lack of STRs with his description of in-service symptoms and events.  At his August 2015 Board hearing, the Veteran testified that he lifted heavy stuff in service and strained his back.  He testified that his lumbar spine disorder was incurred during his period of active duty from September 1978 to August 1992.  The Veteran's contentions are supported by the available STRs.  In a June 1989 STR, the Veteran reported low back pain and was diagnosed with a possible strain.  In July 1989, a lumbar spine X-ray was normal.  There were no further lumbar spine complaints or treatment prior to the Veteran's military separation in August 1992.

The first post-service relevant complaint of low back pain was in a September 2009 private treatment record, which documented that the Veteran had a lumbosacral strain.  However, at the December 2010 VA examination, the reported low back pain for the past seven years (i.e., 2003).  Again, the Veteran's active duty ended in 1997.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in December 2010, the Veteran was diagnosed with mechanical low back pain.  A medical opinion was not provided.  In February 2011, the December 2010 VA examiner provided an addendum medical opinion.  Following a review of the Veteran's claims file, the examiner determined that the lumbar spine disorder was not related to the Veteran's active military service.  The examiner reasoned that the Veteran had no complaints of low back pain in the STR copies presented to her.  In March 2011, the December 2010 VA examiner was provided a complete copy of the Veteran's STRs.  Following a review of the Veteran's claims file, the examiner determined that it was less likely than not that the Veteran's current lumbar spine issues were related to his active military service.  The examiner noted the June 1989 STR, in which the Veteran had a lumbosacral strain from no known trauma with a report of low back pain for 24 hours.  The examiner also reviewed a 1987 STR, which documented a normal lumbar spine X-ray.  The examiner indicated that at the December 2010 VA examination, the Veteran reported low back pain for the past seven years (i.e., 2003), which is after his active military service ended in 1997.  The examiner reasoned that the Veteran had one complaint of low back pain while in the military service, but it occurred for 24 hours.  The examiner stated that it was very common for people in general to have occasional low back pain.  The examiner found no evidence that the Veteran significant pathology or issues occurring at the examination.  Thus, the examiner provided a negative nexus medical opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided a medical opinion (particularly the March 2011 opinion) that is supported by and consistent with the evidence of record.  The medical opinion was based upon a physical examination of the Veteran.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a lumbar spine disorder is not warranted.

The Veteran and his spouse report continuous symptomatology since the Veteran's active military service.  However, the lay contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2009, over ten years after the Veteran's military separation in 1997.  Further, the STRs do not show that the Veteran developed chronic spinal stenosis during his active military service.  The STRs document one complaint of low back pain, which is not a chronic disorder.  The last STR pertaining to the lumbar spine is dated in July 1989, in which the Veteran's lumbar spine was found to be normal on X-ray.  There is no evidence in the STRs that the Veteran's low back pain did not resolve prior to his military discharge.  When the Veteran was first treated post-service in 2009, he did not indicate that his lumbar spine disorder had been present since his active military service.  Additionally, at the December 2010 VA examination, the Veteran did not report that his low back pain had been present since his active military service, and instead reported low back pain for the past seven years.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system, to include spinal stenosis.  As stated above, the earliest post-service medical treatment records are dated from 2009, and the Veteran was separated from the active duty in 1997.  No diagnosis of spinal stenosis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of his claim.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his spouse are competent to report the Veteran's symptoms of low back pain and the Veteran is competent to report his in-service symptoms, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's current lumbar spine disorder to be credible, since his STRs make no reference to a lumbar spine injury and contain only one complaint of low back pain.  Additionally, the Veteran did not report low back pain post-service until 2009, over ten years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a lumbar spine injury during his active military service, which fails to show a chronic lumbar spine disorder during service, which fails to show a lumbar spine diagnosis until over a decade after his separation from the active duty, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements asserting that the Veteran's lumbar spine disorder has been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a lumbar spine disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a lumbar spine disorder is not warranted.


ORDER

The claim of entitlement to service connection for a lumbar spine disorder is denied.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Knee Claims

Initially, in an August 2015 VA medical opinion, the VA physician stated that the Veteran had been treated from January 2015 to August 2015 for his knees at the VA Community-Based Outpatient Clinic (CBOC) in Rock Hill, South Carolina.  These treatment records are not currently in the claims file, as the most recent treatment records from the VA Medical Center (VAMC) in Columbia, South Carolina, to include the Rock Hill CBOC, are dated since January 2015.  Attempts by the AOJ to obtain these recent VA treatment records have not been made.  Upon remand, all pertinent and recent VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was afforded a VA examination for this claim in December 2010 and a VA addendum medical opinion in February 2011.  The February 2011 medical opinion provided a negative nexus between the Veteran's current arthritis of the knees and his active military service.  However, the medical opinion incorrectly listed the Veteran's dates of service, and incorrectly reported that the Veteran only had one pertinent in-service complaint (as opposed to the two documented treatments).  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Therefore, the Board finds that an addendum VA medical opinion is required before the knees claims can be decided on the merits.
PTSD and Bilateral Hearing Loss Claims

Finally, the Veteran's last VA examination to assess the current severity of his PTSD was in December 2013.  The Veteran's last VA examination to assess the current severity of his bilateral hearing loss was in December 2014.  These examinations are now over a year old (at least).  Additionally, since those examinations, the Veteran testified at his August 2015 Board hearing that his PTSD and bilateral hearing loss had worsened since the last VA examinations.  Additional VA examinations are therefore necessary to determine the current severity of the service-connected PTSD and bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records from the VAMC in Columbia, South Carolina, to include the CBOC in Rock Hill, South Carolina, dated since January 2015 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, refer the claims file and a copy of this REMAND to the December 2010 VA examiner (or another appropriate examiner if unavailable) for an addendum to the February 2011 VA medical opinion regarding the Veteran's currently diagnosed arthritis of the knees.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed arthritis of the knees.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current arthritis of the knees was incurred during his active military service.  The Veteran served on active duty for training (ACDUTRA) from November 1976 to March 1977, on active duty from September 1978 to August 1992, and on active duty from July 1996 to July 1997.  The examiner is asked to consider the November 1980 STR documenting left knee pain and the December 1985 STR documenting bilateral leg pain up to the knees.  

In forming his or her opinion, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After obtaining the above records, , schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  
4.  After obtaining the above records, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected PTSD should be reported in detail.

Specifically, the VA examiner is asked to determine whether the Veteran's connected PTSD is manifested by any of the following:

* Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).

* Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

* Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships.

* Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 

The examiner should also provide an opinion addressing the functional impairment caused solely by the service-connected PTSD, to include a full description of the effects of the disability upon the person's ordinary activity.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


